IN THE SUPREME COURT OF THE STATE OF NEVADA


                  CURTIS JAMES TOMLINSON,                                 No. 69752
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                                                                 FILED
                                          Respondent.                            MAR 25 2016
                                                                                TRACE K. LINDEMAN
                                                                             CLERK OF SUPREME COURT
                                                                            a.
                                       ORDER DISMISSING APPEAL                   DEPUTY CLERK


                              This is an appeal from a judgment of conviction. Second
                  Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                              Appellant's counsel has filed a notice of voluntary withdrawal
                  of this appeal. Counsel advises this court that he has informed appellant
                  of the legal effects and consequences of voluntarily withdrawing this
                  appeal, including that appellant cannot hereafter seek to reinstate this
                  appeal, and that any issues that were or could have been brought in this
                  appeal are forever waived. Having been so informed, appellant consents
                  to a voluntary dismissal of this appeal. Cause appearing, we
                              ORDER this appea          ISSED. 1

                                                                     J.
                                          Douglas



                  Cherry


                       'Because no remittitur will issue in this matter, see NRAP 42(b), the
                  one-year period for filing a post-conviction habeas corpus petition under
                  NRS 34.726(1) shall commence to run from the date of this order.


SUPREME COURT
         OF
      NEVADA


(0) 1947 A    e                                                                              -04512-
                cc: Hon. Jerome M. Polaha, District Judge
                     Washoe County Public Defender
                     Attorney GenerallCarson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                  2